ICJ_082_ArbitralAward1989_GNB_SEN_1989-11-01_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE À LA SENTENCE
ARBITRALE DU 31 JUILLET 1989

(GUINÉE-BISSAU c. SÉNÉGAL)

ORDONNANCE DU 1ER NOVEMBRE 1989

1989

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE
ARBITRAL AWARD OF 31 JULY 1989

(GUINEA-BISSAU v. SENEGAL)

ORDER OF 1 NOVEMBER 1989
Mode officiel de citation:

Sentence arbitrale du 31 juillet 1989,
ordonnance du 1° novembre 1989, C.L.J. Recueil 1989, p. 126.

Official citation :

Arbitral Award of 31 July 1989,
Order of 1 November 1989, I.C.J. Reports 1989, p. 126.

 

N° de vente : 566
Sales number

 

 

 
126

COUR INTERNATIONALE DE JUSTICE

1989 ANNÉE 1989
1° novembre
Rôle général

n° 82 1% novembre 1989

AFFAIRE RELATIVE À LA SENTENCE
ARBITRALE DU 31 JUILLET 1989

(GUINÉE-BISSAU c. SÉNÉGAL)

ORDONNANCE

Présents: M. RUDA, Président; M. MBAYE, Vice-Président; MM. LACHs,
ELIAS, ODA, AGO, SCHWEBEL, sir Robert JENNINGS, MM. NI,
EVENSEN, TARASSOV, GUILLAUME, SHAHABUDDEEN, PATHAK,
juges ; M. VALENCIA-OSPINA, Greffier.

La Cour internationale de Justice,
Ainsi composée,

Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45 et 48 de son
Règlement,

Vu la requête enregistrée au Greffe de la Cour le 23 août 1989 par
laquelle la République de Guinée-Bissau a introduit une instance contre
la République du Sénégal au sujet d’un différend relatif à l'existence et à
la validité de la sentence arbitrale rendue le 31 juillet 1989 par le Tribunal
arbitral pour la détermination de la frontière maritime entre les deux
Etats;

Considérant que, le 23 août 1989, une copie de la requête a été transmise
à ja République du Sénégal;

Considérant que la République de Guinée-Bissau a désigné comme
agent M. Fidélis Cabral de Almada, ministre d'Etat à la Présidence du
Conseil d’Etat, et que la République du Sénégal a désigné comme agent

4
127 SENTENCE ARBITRALE (ORDONNANCE | XI 89)

M. Doudou Thiam, avocat à la Cour, ancien bâtonnier, membre de la
Commission du droit international des Nations Unies;

S’étant renseignée auprès des Parties,

Fixe comme suit les dates d’expiration des délais pour le dépôt des
pièces de la procédure écrite:

Pour le mémoire de la République de Guinée-Bissau, le 2 mai 1990;

Pour le contre-mémoire de la République du Sénégal, le 31 octobre
1990;

Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au palais de la
Paix, à La Haye, le premier novembre mil neuf cent quatre-vingt-neuf, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et les
autres seront transmis respectivement au Gouvernement de la Répu-
blique de Guinée-Bissau et au Gouvernement de la République du
Sénégal.

Le Président,
(Signé) José Maria RUDA.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.
